DISTRIBUTION AGREEMENT This Agreement, made as of January 25, 2007, by and among Builders Fixed Income Fund, Inc., a Delaware corporation (the "Fund"), Capital Mortgage Management, Inc., a Delaware corporation (the “Adviser”), and Unified Financial Securities, Inc., an Indiana corporation (the "Distributor"). WHEREAS, the Fund is registered as an open-end management investment company registered under the Investment Company Act of 1940, as amended (the "Act"); and WHEREAS, the Adviser serves as the investment adviser to the Fund; and WHEREAS, the Distributor is a broker-dealer registered with the Securities and Exchange Commission (the “SEC”) and a member of the National Association of Securities Dealers, Inc. (the "NASD"); and WHEREAS, the Fund, the Adviser and the Distributor are desirous of entering into an agreement providing for the distribution by the Distributor of shares of beneficial interest (the "Shares") of each series or share class of shares of the Fund (the "Series"); NOW, THEREFORE, in consideration of the promises and agreements of the parties contained herein, the parties agree as follows: 1. Appointment. The Fund hereby appoints the Distributor as its exclusive agent for the distribution of the Shares, and the Distributor hereby accepts such appointment under the terms of this Agreement.While this Agreement is in force, the Fund shall not sell any Shares except on the terms set forth in this Agreement.Notwithstanding any other provision hereof, the Fund may terminate, suspend or withdraw the offering of Shares whenever, in its sole discretion, it deems such action to be desirable. 2. Sale and Repurchase of Shares. (a) The Distributor will have the right, as agent for the Fund, to enter into dealer agreements with responsible investment dealers, and to sell Shares to such investment dealers against orders therefor at the public offering price (as defined in subparagraph 2(d) hereof) stated in the Fund's effective Registration Statement on Form N-1A under the Act and the Securities Act of 1933, as amended, including the then current prospectus and statement of additional information (the "Registration Statement").Upon receipt of an order to purchase Shares from a dealer with whom the Distributor has a dealer agreement, the Distributor will promptly cause such order to be filled by the Fund. (b) The Distributor will also have the right, as agent for the Fund, to sell such Shares to the public against orders therefor at the public offering price. (c) The Distributor will also have the right to take, as agent for the Fund, all actions which, in the Distributor's reasonable judgment, are necessary to carry into effect the distribution of the Shares. (d) The public offering price for the Shares of each Series shall be the respective net asset value of the Shares of that Series then in effect, plus any applicable sales charge determined in the manner set forth in the Registration Statement or as permitted by the Act and the rules and regulations of the SEC promulgated thereunder.In no event shall any applicable sales charge exceed the maximum sales charge permitted by the Rules of the NASD. (e) The net asset value of the Shares of each Series shall be determined in the manner provided in the Registration Statement, and when determined shall be applicable to transactions as provided for in the Registration Statement.The net asset value of the Shares of each Series shall be calculated by the Fund or by another entity on behalf of the Fund.The Distributor shall have no duty to inquire into or liability for the accuracy of the net asset value per Share as calculated. Unified Financial Securities, Inc. 12/15/2006 Builders Fixed Income Fund, Inc. - 1 (f) On every sale, the Fund shall receive the applicable net asset value of the Shares promptly, but in no event later than the third business day following the date on which the Distributor shall have received an order for the purchase of the Shares. (g) Upon receipt of purchase instructions, the Distributor will transmit such instructions to the Fund or its transfer agent for registration of the Shares purchased. (h) Nothing in this Agreement shall prevent the Distributor or any affiliated person (as defined in the Act) of the Distributor from acting as the Distributor or distributor for any other person, firm or corporation (including other investment companies) or in any way limit or restrict the Distributor or any such affiliated person from buying, selling or trading any securities for its or their own account or for the accounts of others from whom it or they may be acting; provided, however, that the Distributor expressly represents that it will undertake no activities which, in its reasonable judgment, will adversely affect the performance of its obligations to the Fund under this Agreement. (i) The Distributor, as agent of and for the account of the Fund, may repurchase the Shares at such prices and upon such terms and conditions as shall be specified in the Registration Statement. 3. Sale of Shares by the Fund. The Fund reserves the right to issue any Shares at any time directly to the holders of Shares ("Shareholders"), to sell Shares to its Shareholders or to other persons at not less than net asset value and to issue Shares in exchange for substantially all the assets of any corporation or trust or for the shares of any corporation or trust. 4. Basis of Sale of Shares. The Distributor does not agree to sell any specific number of Shares.The Distributor, as agent for the Fund, undertakes to sell Shares on a best efforts basis only against orders therefor. 5. Rules of NASD, etc. (a) The Distributor will conform to the Rules of the NASD and the securities laws of any jurisdiction in which it sells, directly or indirectly, any Shares. (b) The Distributor will require each dealer with whom the Distributor has a dealer agreement to conform to the applicable provisions hereof and the Registration Statement with respect to the public offering price of the Shares, and neither the Distributor nor any such dealers shall withhold the placing of purchase orders so as to make a profit thereby. (c) The Fund agrees to furnish to the Distributor sufficient copies of any agreements, plans or other materials it intends to use in connection with any sales of Shares in reasonably adequate time for the Distributor, on behalf of the Fund, to file and clear them with the proper authorities before they are put in use, and not to use them until so filed and cleared. (d) The Distributor, at its own expense, will qualify as dealer or broker, or otherwise, under all applicable state or federal laws required in order that Shares may be sold in such States as may be mutually agreed upon by the parties. (e) The Distributor shall not make, or permit any representative, broker or dealer to make, in connection with any sale or solicitation of a sale of the Shares, any representations concerning the Shares except those contained in the then current prospectus and statement of additional information covering the Shares and in printed information approved by the Fund as information supplemental to such prospectus and statement of additional information.Copies of the then effective prospectus and statement of additional information and any such printed supplemental information will be supplied by the Fund to the Distributor in reasonable quantities upon request. Unified
